242 S.E.2d 890 (1978)
STATE of North Carolina
v.
Jessie BROWN.
No. 776SC993.
Court of Appeals of North Carolina.
April 18, 1978.
*891 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Sandra M. King, Raleigh, for the State.
Ralph G. Willey, III, and Carter W. Jones, Ahoskie, for defendant appellant.
PARKER, Judge.
Both charges arose out of a single transaction, and defendant contends that the court erred when it entered judgment on the charge of sale of marijuana after declaring a mistrial on the charge of possession of marijuana with intent to sell. He contends that under the evidence he was either guilty of both offenses or not guilty of both, and that the jury could not logically find him guilty of the offense of sale of marijuana unless it also found that he illegally possessed that marijuana with intent to sell it. From this he reasons that the court should have declared a mistrial in both cases and that it erred by entering judgment on the jury's verdict finding him guilty only on the charge of the sale of marijuana. We find no error.
The offenses charged in the two indictments, though closely related, were separate and distinct statutory offenses, neither being a lesser included offense of the other. State v. Cameron, 283 N.C. 191, 195 S.E.2d 481 (1973); State v. Yelverton, 18 N.C.App. 337, 196 S.E.2d 551 (1973). It is true that the same act led to both charges, and the evidence would logically have supported verdicts finding defendant guilty of both. Nevertheless, defendant's conviction on only one will be upheld. Inconsistent verdicts do not require a reversal. State v. Black, 14 N.C.App. 373, 188 S.E.2d 634, appeal dismissed, 281 N.C. 624, 190 S.E.2d 467 (1972); State v. Lindquist, 14 N.C.App. 361, 188 S.E.2d 686 (1972).
No error.
VAUGHN and WEBB, JJ., concur.